DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner would like to thank the Applicant for pointing out the mismatch of Peng reference during the telephonic interview on September 13, 2021.  Examiner clarified that Peng should have been replaced with Regula et al (US 2014/0237156) since all claim mappings were cited from Regula reference. Examiner also would like to thank the Applicant for considering and responding to Regula reference and its combination with other prior arts of record in the Remarks filed on 09/22/2021.  
	Applicant's arguments have been fully considered and are summarized as:
1.	Un does not teach “a prefix as that term is used in the specification” by instead teaching “a 1-bit encryption-control filed EC to indicate whether the MAC PDU is encrypted” (Remarks page 8-9).
2.	The combination of Ajanovic and Un does not teach “the prefix of the claim” (Remarks page 10-11).
In response to argument 1, the Examiner respectfully traverse.  Applicant appears to attack the references individually. In response to applicant's arguments, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regula discloses a TLP prefix in figure 5. In paragraph 104, Regula further discloses “Routing Prefix is a single DW placed in front of a TLP header. Regular does not discloses wherein the TLP prefix comprises an indication that the TLP packet is a secure packet, the step of appending a Note: A prefix is something placed before another) comprises an indication that the packet is a secure packet (fig. 4, par. 37 “1-bit encryption-control field to indicate whether the MAC PDU is encrypted”), and the step of appending a cryptographically-generated identifier (par. 76 “integrity/authentication code is added to the encrypted payload”) calculated at least in part on a portion of the packet to the packet (“based on both the payload and the header”), and wherein the packet comprises the prefix and the cryptographically-generated identifier (par. 76). Apparently, when combined with Regula’s teachings, POSITA would have comprised the TLP prefix in Regula reference with an indication that the TLP packet is a secure packet, and append a cryptographically-generated identifier calculated at least in part on a portion of the TLP packet to the TLP packet, and the TLP packet with the TLP prefix and the cryptographically-generated identifier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Regula and Un in order to improve the performance and the security of the system (Background, par. 3).
In response to argument 2, the Examiner respectfully traverse.  Prefix is defined as something placed before another.  Ajanovic discloses a TLP packet which is used to send flow control information from the transaction layer in one PCIe component to a transaction layer in another PCIe component (par. 37, 65).  Ajanovic also discloses a prefix in form of a TLP header s comprising a format field, a type field… (par. 166-173). Ajanovic does not disclose wherein the TLP prefix comprises an indication that the TLP packet is a secure packet. In the same field of arts (transferring data over network), Un discloses methods for implementing the Media-access control layer of a network device (abstract). In one Note: A prefix is something placed before another) comprises an indication that the packet is a secure packet (fig. 4, par. 37 “1-bit encryption-control field to indicate whether the MAC PDU is encrypted”). Apparently, when combined with Ajanovic’s teachings, POSITA would have comprised the TLP prefix in Ajanovic’s reference with an indication that the TLP packet is a secure packet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ajanovic and Un in order to improve the performance and the security of the system (Background, par. 3).
Assuming, arguendo, that the TLP prefix is distinct from a TLP header, implementing an indication to indicate that the TLP packet is secure in a TLP prefix would have been obvious to one of ordinary skill in the art before the effective filing date when combining the teachings of Un with Ajanovic’s reference because the use of a TLP prefix in a TLP packet would have been well-known to one of ordinary skill in the art before the effective file date. A TLP consists of a TLP header and one or more optional TLP prefixes (see eccentric evidence, page 54) to prepend additional information to the TLP (page 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Un by comprising an indication that the packet is a secure packet in the TLP prefix in order to improve the performance and the security of the system (Background, par. 3).  
Therefore, the rejections are sustained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Regula et al (US 20140237156, hereafter Regula) in view of Un et al (US 20070162610, hereafter Un).
As to claim 1, Regula discloses a method of providing secure communications between devices on either end of a Peripheral Component Interconnect (PCI) express (PCIE) link (fig. 1 “PCIe bus”), comprising:
prepending a transport layer protocol (TLP) prefix (par. 8 “an ID routing prefix is added to those packet”) onto a TLP packet (fig. 5 ),
	sending the TLP packet from a first one of the devices (par. 91 “routed through the fabric”) over the PCIE link (par 249 “PCIe fabric”) to the other one of the devices (“at the destination fabric edge switch port”).
Regula does not explicitly discloses wherein the TLP prefix comprises an indication that the TLP packet is a secure packet, the step of appending a cryptographically-generated identifier calculated at least in part on a portion of the TLP packet to the TLP packet, and wherein the TLP packet comprises the TLP prefix and the cryptographically-generated identifier. In the same field of arts (transferring data over network), Un discloses methods for implementing the Media-access control layer of a network device (abstract). In one embodiment, Un discloses a prefix (Note: A prefix is something placed before another) comprises an indication that the packet is a secure packet (fig. 4, par. 37 “1-bit encryption-control field to indicate whether the MAC PDU is encrypted”), and the step of appending a cryptographically-generated identifier (par. 76 “integrity/authentication code is added to the encrypted payload”) calculated at least in part on a portion of the packet to the packet (“based on both the payload and the header”), and wherein the packet comprises the prefix and the cryptographically-generated identifier (par. 76). Apparently, when combined with Regula’s teachings, POSITA would have comprised the TLP prefix in Regula reference with an indication that the TLP packet is a secure packet, and append a 
As to claim 2, Regula/Un discloses the method of claim 1, further comprising forming the TLP packet having a header distinct from the TLP prefix (Regula par. 65 “prefix added to the Transaction Layer Packet”, par. 104 “in front of TLP header”).
As to claim 8, Regula/Un discloses the method of claim 1, wherein prepending the TLP prefix onto the TLP packet comprises prepending with a TLP prefix comprising a payload encrypted bit (Un, fig. 4 “CE”, par. 37). 
As to claim 9, Regula/Un discloses the method of claim 1, wherein appending the cryptographically-generated identifier to the TLP packet comprises appending an integrity check value (ICV) to the TLP packet (Un, par. 76 “integrity/authentication code”).
As to claim 11, Regula/Un discloses the method of claim 1, wherein prepending the TLP prefix onto the TLP packet comprises prepending with a TLP prefix comprising a key number bit (Un, par. 41).
As to claims 12-13, 15, all the same elements of claims 1-2, 8 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 8 applies equally as well to claims 12-13, 15.
Claims 3-7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Regula in view of Un and further in view of Lal.
As to claim 3, Regula/Un discloses the method of claim 2 but does not disclose wherein forming the TLP packet comprises making a write command in the TLP packet. In the same field of arts (PCIe data transferr), Lal discloses technologies for cryptographic protection of I/O data including a comping device 
	As to claim 4, Regula/Un/Lal discloses the method of claim 3, further comprising encrypting a payload in the TLP packet (Un, par. 76).
As to claim 5, Regula/Un discloses the method of claim 2 but does not disclose wherein forming the TLP packet comprises making a read command in the TLP packet. In the same field of arts (PCIe data transferr), Lal discloses technologies for cryptographic protection of I/O data including a comping device with one or more I/O controllers (abstract). In one embodiment, Lal discloses a read command is a form of a TLP packet (par. 39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Regula/Un and Lal, by comprising a read command in the TLP packet. The motivation to improve the security of the system (Background, par. 3).
	As to claim 6, Regula/Un/Lal discloses the method of claim 5, further comprising, responsive to sending the TLP packet, receiving a secure completion packet (Lal, par. 58 “read completion transaction”).
	As to claim 7, Regula/Un discloses the method of claim 6, further comprising decrypting a payload in the secure completion packet (Lal, par. 59, “to decrypt and verify encrypted data”).
As to claim 14, all the same elements of claim 3 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 14.
Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Regula in view of Un and further in view of Puranik (US 7852757).
	As to claim 10, Regula/Un discloses the method of claim 1, but does not disclose wherein prepending the TLP prefix onto the TLP packet comprises prepending with a TLP prefix comprising a packet number. In the same field of arts (PCIe configuration), Puranik discloses an IC with a PCIe has at least two data sinks and a data source capable of providing data packets to either data sink (abstract). In one embodiment, Puranik discloses a processing in the data link layer produces a data link layer packet ("DLLP") that is, for example, a TLP with a packet sequence number prefix in PCIe protocol (col 1 lns 20-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Regula/Un and Puranik, by comprising a packet number with the prefix. The motivation is to standardize the system, to improve the reliability of the system (Background, col 1 lns 20-35).
As to claim 16, all the same elements of claim 10 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 16.
	Claims 17-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ajanovic et al (US 20130117474, Ajanovic) in view of Un.
As to claim 17, Ajanovic discloses a method of providing secure communications between devices on either end of a Peripheral Component Interconnect (PCI) express (PCIE) link (claim 1, 14), comprising:
prepending a transport layer protocol (TLP) prefix  onto a TLP packet (par. 315, 316), wherein the TLP prefix includes a counter value (par. 301-307, “apple a Sequence number”) representing a monotonically-increasing counter to detect replay attacks (par. 307, “incremented by 1 after each TLP transmited”) and 
sending the TLP packet from a first one of the devices over the PCIE link to the other one of the devices (par. 307), wherein the TLP packet comprises the TLP prefix (fig. 2, 9 “header”) and an encrypted data (174). Ajanovic does not disclose wherein the TLP prefix comprises an indication that the TLP Note: A prefix is something placed before another) comprises an indication that the packet is a secure packet (fig. 4, par. 37 “1-bit encryption-control field to indicate whether the MAC PDU is encrypted”). Apparently, when combined with Ajanovic’s teachings, POSITA would have comprised the TLP prefix in Ajanovic reference with an indication that the TLP packet is a secure packet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ajanovic and Un in order to improve the performance and the security of the system (Background, par. 3).
As to claim 18, Ajanovic/Un discloses the method of claim 17, further comprising forming the TLP packet (Ajanovic, par. 85).
As to claim 19, Ajanovic/Un discloses the method of claim 18, wherein forming the TLP packet comprises making a write command in the TLP packet (Ajanovic, table IV “write request”).
As to claim 20, Ajanovic/Un discloses the method of claim 19, further comprising encrypting a payload in the TLP packet (Un, par. 76).
As to claim 21, Ajanovic/Un discloses the method of claim 18, wherein forming the TLP packet comprises making a read command in the TLP packet (Ajanovic, table IV “read request”).
As to claim 22, , Ajanovic/Un discloses the method of claim 17, wherein prepending the TLP prefix onto the TLP packet comprises prepending with a TLP prefix comprising a payload encrypted bit (Un, par. 37).
As to claim 23, Ajanovic/Un discloses the method of claim 17, further comprising appending a cryptographically-generated identifier to the TLP packet (Un, par. 76).
As to claim 26, Ajanovic discloses a Peripheral Component Interconnect (PCI) express (PCIE) system (fig. 1) comprising: 

		a root complex (root complex 104);
		 a host interface (par. 58, 74 “downstream port”);
		a PCIE link (par. 74 “PCI-to-PCI” bridge) coupled to the host interface (par. 34-35 “PCI fabric”); and 
an endpoint device (par. 77 “end-point”) comprising:
		an endpoint interface coupled to the PCIE link (fig. 1, coupled to PCI switch 108); and 
wherein the root complex is configured to:
	prepend a transport layer protocol (TLP) prefix onto a TLP packet (par. 315), wherein the TLP prefix comprises: a counter value representing a monotonically-increasing counter to detect replay attacks (par. 307). 
	Ajanovic does not disclose other limitions in claim 26. In the same field of arts (transferring data over network), Un discloses methods for implementing the Media-access control layer of a network device (abstract). In one embodiment, Un discloses a TLP prefix comprises an indication that the TLP packet is a secure packet (fig. 4, par. 36), and the steps of encrypting a payload of the TLP packet (par. 76 “encrypt”);
	append a cryptographically-generated identifier calculated at least in part on a portion of the TLP packet to the TLP packet (par. 76 “integrity/authentication codes”); and 
send the TLP packet from a first one and an endpoint device  to the other one (par. 76).
Since the payload is encrypted by encryption/decryption engine (par. 66 “DES” to encrypt) at a transmitter, it requires a similar encryption/decryption engine to decrypt it. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ajanovic and Un, by comprising a host encryption/decryption engine and

	As to claim 27, Ajanonic/Un discloses the PCIE system of claim 26, further comprising a switch positioned within the PCIE link (Ajanovic, par. 74).
	As to claim 28, Ajanonic/Un discloses the PCIE system of claim 27, wherein the host device is configured to provide end-to-end security and the switch is configured to pass the TLP packet through without modification (Ajanovic, par. 75).
	As to claim 29, Ajanonic/Un discloses the PCIE system of claim 27, wherein the switch is configured to decrypt the TLP packet and re-encrypt prior to sending the TLP packet to the endpoint device (Un, par. 47).
	As to claim 30, Ajanonic/Un discloses the PCIE system of claim 26, wherein the PCIE system is integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (Ajanovic, par. 70).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ajanovic in view of Un and further in view of Theobald et al (US 20160182391).
As to claim 24, Ajanovic/Un discloses the method of claim 17, but does not disclose further comprising running different counters for different types of packets. In the same field of arts (PCEe configuration), Theobald discloses a method of controlling traffic to support a plurality of channels on a link (abstract). In one embodiment, Theobald discloses a system comprises running different counters for different types of packets (par. 69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ajanovic/Un and Theobald, by comprising running different counters for different types of packets. The motivation is to improve the performance of the system (par. 4).
As to claim 25, Ajanovic/Un discloses the method of claim 17, but does not disclose further comprising separate counters for read commands, write commands, and completion packets. In the same field of arts (PCEe configuration), Theobald discloses a method of controlling traffic to support a plurality of channels on a link (abstract). In one embodiment, Theobald discloses a system comprises running different counters for different types of packets (par. 69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lal/Nystrom and Theobald, by comprising separate counters for read commands, write commands, and completion packets. The motivation is to improve the performance of the system (par. 4).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.P/Examiner, Art Unit 2184  

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184